DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 (“10-25-21 Submission”) has been entered.
In response to a final Office action mailed on 08/31/2021 (“08-31-21 FOA”), the Applicant have amended independent claim 1 and cancelled claims 8 and 10 in the 10-25-21 Submission. Claims 4 and 17 are cancelled.
	Currently, claims 1-3, 5-7, 9, 11-16 and 18-19 are pending.
Response to Arguments
Applicant’s amendments to claims 1 and 18 have overcome the claim objections as set forth under line item number 1 in the 08-31-21 FOA.
Applicant’s amendments to 10-12 have overcome the 112(b) rejections as set forth under line item number 2 in the 08-31-21 FOA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item number 3 in the 08-31-21 FOA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-7, 9, 11-16 and 18-19 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 10 and the intervening claim as set forth under line item number 4 in the 08-31-21 FOA.
Claims 2-3, 5-7, 9 and 11 are allowed, because they depend from the allowed claim 1.
Independent claim 12 is allowed, because claim 12 includes previously-indicated allowable subject matter of claim 12 as set forth under line item number 4 in the 08-31-21 FOA.
Claims 13-16 are allowed, because they depend from the allowed claim 12.
Independent claim 18 is allowed, because claim 18 includes previously-indicated allowable subject matter of claim 18 as set forth under line item number 5 in the 08-31-21 FOA.
Claim 19 is allowed, because claim 19 depends from the allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.L./Examiner, Art Unit 2895    

/JAY C CHANG/Primary Examiner, Art Unit 2895